Allowable Subject Matter
Claims 1-10 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “ a shaft end cap element having a an inner radius , which is adapted to a predetermined shaft diameter, for plugging onto a turbine side end of the high pressure shaft; a shaft end cap receptacle for receiving the shaft end cap element in a radially movable manner and in an axially limited manner in a first direction;  a connector element which can be fastened to the shaft end cap receptacle and which has a shank, which can be inserted into the high pressure shaft, comprising a fixing element for axially securing the shaft end cap receptacle wherein a spring element, which is positionally fixed with respect to the shaft end cap receptacle, for applying a predetermined spring force to the shaft end cap element in the radial direction is provided” fail to render the claimed invention obvious or anticipated. For instance, US8127417 discloses an apparatus for holding and in this case removal of a bearing from an engine component having an inner portion 18a and an end walls 18b and 18a which comes into contact with the workpiece. However, ‘7417 fails to disclose “ a shaft end cap element having a an inner radius , which is adapted to a predetermined shaft diameter, for plugging onto a turbine side end of the high pressure shaft; a shaft end cap receptacle for receiving the shaft end cap element in a radially movable manner and in an axially limited manner in a first direction;  a connector element which can be fastened to the shaft end cap receptacle and which has a shank, which can be inserted into the high pressure shaft, comprising a fixing element for axially securing the shaft end cap receptacle wherein a spring element, which is positionally fixed with respect to the shaft end cap receptacle, for applying a predetermined spring force to the shaft end cap element in the radial direction is provided” . Furthermore,  US2641831 discloses a puller device  having a portion 14 fixed to the portion 35 which is holds another end of a workpiece however ‘1831 fails to disclose “ a shaft end cap element having a an inner radius , which is adapted to a predetermined shaft diameter, for plugging onto a turbine side end of the high pressure shaft; a shaft end cap receptacle for receiving the shaft end cap element in a radially movable manner and in an axially limited manner in a first direction;  a connector element which can be fastened to the shaft end cap receptacle and which has a shank, which can be inserted into the high pressure shaft, comprising a fixing element for axially securing the shaft end cap receptacle wherein a spring element, which is positionally fixed with respect to the shaft end cap receptacle, for applying a predetermined spring force to the shaft end cap element in the radial direction is provided”.  Further search and consideration have failed to result in possible prior art that would render the claimed invention obvious or anticipated. Therefore, for the reasons above the claim limitations of claims 1-10 and 12-14 have been considered as containing allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723